Exhibit (10)(iii)(A)(5.1)

 

AMENDMENT TO

BROADWING INC. 1997 LONG TERM INCENTIVE PLAN

 

The following resolution, which amends the Broadwing Inc. 1997 Long Term
Incentive Plan effective as of January 1, 2001, was approved by the Board of
Directors of Broadwing Inc. at such Board’s December 4, 2001 meeting that was
held in Cincinnati, Ohio.

 

RESOLVED, that the Broadwing Inc. 1997 Long Term Incentive Plan (the “Plan”) is
hereby amended, effective as of January 1, 2001, by deleting the current
paragraph (b) of Section 5.1 of the Plan and renumbering the subsequent
paragraphs of such Section 5.1 accordingly.